 


109 HR 4849 IH: To amend title 49, United States Code, to provide that individuals who are eligible to join the Armed Forces of the United States are also eligible to be security screening personnel.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4849 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Owens introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to provide that individuals who are eligible to join the Armed Forces of the United States are also eligible to be security screening personnel. 
 
 
That section 44935(e)(2)(A)(ii) of title 49, United States Code, is amended to read as follows: 
 
(ii)to be eligible to be a security screener if the individual is eligible to join the Armed Forces of the United States;. 
 
